Title: To James Madison from Edmund Pendleton, 25 March [1782]
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. March 25th. 1789 [1782]
I have yr. favr. of the 12th., & tho’ by the Irregularity of the Post, I have miss’d a few of yours, yet I have no doubt but upon a fair Adjustment I am greatly in arrear in point of benefit arising from the correspondence, and am only to trust to that acceptance which is allowed to a widow’s mite cast into the Treasury. I am pleased with the debates in the papers, and wth. Paynes Political tract, which I think has the most of reasoning and the least Virulence of any performance I have seen of his. The people of Vermont, like many other Politicians of the Cunning sort, seem to have overshot their Mark, & will deserve to be mortified at least, before they obtain their point; However, their conduct unavoidably suggests a very Serious Consideration of the consequences of their emancipation; that is, will they be a proper firm Barrier to the United States in that quarter giving intelligence of any injurious design or movement in Canada & in the meantime endeavour to impede it? Or will they on the contrary avail themselves of their situation so as by contracts with the Enemy or the appearance or threat of them, to gain unreasonable advantages to themselves? The former would be their duty as members of the union, but their conduct indicates that the latter would be their Policy: besides the Objections that their admission would Influence the political scale, Adding weight to the Northern against the Southern & to the small against the great; and the probable Byas they would feel to foster confusion & disorder as their parent, are ⟨in⟩ my mind unanswerable Objections at least with the large or Southern States, or any who love order & propriety: All these Arguments gain additional weight when it is considered that the general Education & manner of life of those people have not a tendancy to cultivate a liberality of Sentiments & conduct.

I begin to look out for the Contents of the Budget open’d on the meeting of Parliament after the hollidays to discover in what manner they mean to carry on the War—according to present Appearances the West Indies is the destined Theatre. Dr. Ramsay will have given you the latest Accounts from the Southward that have reached Us. I am sorry to tell you that from some defect in the law, our drafts for the Continental line are not made, & I am told must be suspended ’til the Meeting of the Assembly in May. I am Dr Sr. Yr. Affecte. & Obt. Servt.
Edmd Pendleton
